ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 9/21/2017, in pages 7-9, with respect to Claims 1, 13 and 20 have been fully considered and are persuasive.  
Cancellation of claims 5, 11-12 and 14 has been acknowledged. 
Amendment to Claims 1, 6-10, 13, 15-20 has been acknowledged. 
Amendment to claims 1, 13 and 20 overcomes 103 rejections.
Cancellation of claim 12 overcomes 112(b) rejection.
Allowable Subject Matter
Claims 1-4, 6-10, 13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining a distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result; wherein the target region comprises at least one sub-region, and the image recognition result comprises N candidate categories having top-N confidence values of the target objects in each of the at least one sub-region and a number of the target objects in each of the at least one sub-region, and determining the distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result comprises: respectively matching the N candidate categories and the number of the target objects in each of the at least one sub-region in the image recognition result with categories and a number of the target objects of each category in the radio frequency recognition result, according to a descending order of the top-N confidence values and a descending order of the number of the target objects in each of the at least one sub-region in the image recognition result; and obtaining a category and the number of the target objects in each of the at least one sub- region”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-4 and 6-10 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-4 and 6-10 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “a processor, configured to determine an image recognition result of the target objects in the target region according to the image, and determine a distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result, wherein the target region comprises at least one sub-region, and the image recognition result comprises N candidate categories having top-N confidence values of the target objects in each of the at least one sub-region and a number of the target objects in each of the at least one sub-region; and determining the distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result comprises: respectively matching the N candidate categories and the number of the target objects in each of the at least one sub-region in the image recognition result with categories and a number of the target objects of each category in the radio frequency recognition result according to a descending order of the top-N confidence values and a descending order of the number of the target objects in each of the at least one sub-region in the image recognition result; and obtaining a category and the number of the target objects in each of the at least one sub- region”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 15-19 depends ultimately from allowable, independent claim 13, so each of dependent claims 15-19 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
As for independent claim 20, none of the prior art of record either taken alone or in combination discloses the claimed “determining a distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result; wherein the target region comprises at least one sub-region, and the image recognition result comprises N candidate categories having top-N confidence values of the target objects in each of the at least one sub-region and a number of the target objects in each of the at least one sub-region; and determining the distribution of the target objects in the target region according to the radio frequency recognition result and the image recognition result comprises: respectively matching the N candidate categories and the number of the target objects in each of the at least one sub-region in the image recognition result with categories and a number of the target objects of each category in the radio frequency recognition result according to a descending order of the top-N confidence values and a descending order of the number of the target objects in each of the at least one sub-region in the image recognition result; and obtaining a category and the number of the target objects in each of the at least one sub- region”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Ruan et al. (US 2017/0351934 A1) which discloses retrieve an image similar to a recognition target image from an image database and recognize the object on the basis of tag information associated with the similar image (para 8); the recognition target image may be an entire image or a local region (para 19); Fig. 4A: recognition target region (para 26); recognize the object on the basis of tag information associated with the similar image; para 26: Fig. 4B: results of content-based image retrieval (para 8); The recognition unit may recognize an object on the basis of tag information associated with a similar image obtained by the retrieval unit. For example, the recognition unit may recognize an object included in an image on the basis of the frequency of tag information associated with a similar image. More specifically, the recognition unit selects the tag information that appears most frequently among the tag information associated with the similar images as the recognition result for the object included in the recognition target image. Alternatively, the recognition may select .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648